Case 1:19-cv-00476-RBK-JS Document9 Filed 06/14/19 Page 1 of 1 PagelD: 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

CHARLENE BOGGS,
. Civil Action No. 1:19-cv-00476-RBK-JS
Plaintiff,
Vv.

HARRAH’S ATLANTIC CITY
OPERATING COMPANY LLC d/b/a
HARRAH’S RESORT ATLANTIC CITY

Defendant.

 

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Charlene Boggs and
Defendant Harrah’s Atlantic City Operating Company LLC d/b/a Harrah’s Resort Atlantic City
do hereby STIPULATE and AGREE that Plaintiff's Complaint against Defendant, ECF No. 1,
be and is hereby DISMISSED WITH PREJUDICE, and with each side to bear her or its own
attorney’s fees and costs.

Respectfully submitted,

 

 

ht we comm O’CONNOR

CDA, ah (hur Ge (ahp~_
Daniel M. Kurkowski, Esq. BY Jason A. Cabrera (NJ 077342013)
1252 Route 109 South 50 Market Street, Suite 2800
Cape May, NJ 08204 Silladeipite PA 19103
Phone: 609-884-1788 Phone: 215-665-7267
info@kurkowskilaw.com jcabrera@cozen.com
Attorney for Plaintiff Charlene Boggs Attorneys for Defendant Harrah's Atlantic City

Operating Company LLC

 

Dated: 5 “22 , 2019 | ates: 8 “t/10 2019

 
